Citation Nr: 1452827	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right leg disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1953 to March 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This claim was most recently before the Board in January 2014 when it was remanded for additional development and readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded this matter in January 2014 for additional development and readjudication, to include instructing the AMC to arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed right leg disability.

The Veteran was scheduled for an examination in March 2014 at the Loma Linda VAMC to which he failed to report.  In June 2014, the Veteran requested the examination be scheduled at a medical center closer to his home.  He essentially explained that travelling to Loma Lima was too physically demanding.  He was scheduled for another examination at the VAMC in Loma Linda in August 2014.  The Veteran cancelled this examination.  He again notified VA that he was unable to travel and requested that a physician be sent to his home.  

The Veteran's treatment records indicate that he does attend annual visits at the Palm Desert CBOC.  The Veteran should be scheduled for an examination at this medical center.  If the Veteran again fails to report, his claims file should be forwarded to a VA orthopaedist for an opinion regarding his claimed right leg disability. 

The Board acknowledges that the Veteran submitted subsequent correspondence indicating he did not wish to attend an examination.  However, as the Veteran indicated that it is difficult for him to be in the car for extensive periods of time and he was agreeable to an examination in his home, the Board finds that he should be given another opportunity to attend an examination closer to his home.  The Palm Desert CBOC appears to be a more convenient facility that the Veteran has a history of visiting.  The Veteran is reminded that while VA has a duty to assist the Veteran in obtaining information, the Veteran has a duty to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of any outstanding VA medical records relevant to the Veteran's claim following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran.

2. After obtaining any additional records, schedule the Veteran for an examination at the Palm Desert CBOC to evaluate the nature and etiology of his current right leg disability.  Please provide written notice to the Veteran of the date, time, and location of the VA examination.  During the VA examination, the claims folder must be made available to the examiner for review and the examiner must indicate that the claims folder was reviewed. 

Following the evaluation of the Veteran, the examiner must provide a response to the following:

Is there clear and unmistakable evidence (undebatable) that the Veteran's preexisting right leg disability was not aggravated beyond its natural progression during active service?  In answering this question, the examiner is asked to accept the Veteran as competent to report that his symptoms worsened in service.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. If the Veteran fails to report to the above examination, forward the Veteran's claims file to a VA orthopaedist to review the claims file and provide the requested opinion.  The opinion should indicate that the claims file was reviewed.

4. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

